DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendment filed on June 14, 2022.  Claims 1, 4, 5, 7, and 10-12 are amended.  Claims 2, 3, 8, and 9 are cancelled.  Claims 1, 4-7, and 10-12 are pending.

Election/Restrictions
Claims 1, 5-7, 11, and 12 are allowable. Claims 4 and 10, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species I and II, as set forth in the Office action mailed on October 15, 2021, is hereby withdrawn and claims 4 and 10 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 4-7, and 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1 and 4-6 is because the prior art of record fails to teach or suggest in combination the claim 1 limitation for a lens apparatus, comprising: a storage configured to store, with respect to the first temperature change rate, a correction coefficient which is used as a function of time and previously obtained by normalizing, with the first temperature change rate, a difference between a lens temperature change rate as a change amount of a temperature of the lens per unit time and the second temperature change rate, wherein the processor is configured to estimate the temperature of the lens based on the first temperature change rate, the second temperature change rate, and the correction coefficient, in combination with all other claim limitations in total.
The primary reason for allowance of claims 7 and 10-12 is because the prior art of record fails to teach or suggest in combination the claims 7 and 12 limitation for a method or a computer-readable storage medium, comprising: storing, with respect to the first temperature change rate, a correction coefficient which is used as a function of time and previously obtained by normalizing, with the first temperature change rate, a difference between a lens temperature change rate as a change amount of a temperature of the lens per unit time and the second temperature change rate; and estimating the temperature of the lens based on the first temperature change rate, the second temperature change rate, and the temperature correction coefficient, in combination with all other claim limitations in total.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANG-CHI CHANG whose telephone number is (571)270-5299. The examiner can normally be reached MRF 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON E LABALLE can be reached on 5712721594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/FANG-CHI CHANG/Examiner, Art Unit 2852